     Case 3:19-cv-00473-WQH-AHG Document 12 Filed 11/18/19 PageID.72 Page 1 of 4


                                                                         FILED
 1   Kyle Miholich                                                       NOV 1 8 2019
     12843 Isocoma St.
 2   San Diego, CA 92129                                         CLERK, IJ,S DIS:RICT CO IJRT
     760-845-5823                                             SOUTHERN DISTRICT OF CALlf ORNIA
 3                                                            BY    -   , .----.       D 'PUTY
     Plaintiff in pro se                                            \)
 4

 5

 6

 7               THE UNITED STATES FEDERAL DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9


10   Kyle Miholich,                            Civil Case No. 19-cv-00473-WQH-
                                               BLM
11                Plaintiff,
                                               NOTICE OF SETTLEMENT
12         vs.
13
     GoNow Travel Club, LLC
14             Defendant.
15

16

17

18

19

20

21

22
     To the Honorable District Judge Hayes:
23

24

25




                                  NOTICE OF SETTLEMENT - 1

                                                                                         19-CV-04 7:
                                                                                                 CJi-.
     Case 3:19-cv-00473-WQH-AHG Document 12 Filed 11/18/19 PageID.73 Page 2 of 4



     Please take notice that the parties have reached a settlement of all matters and
             i,;r-   '7-S#
 2    signed lt ~~ written settlement agreement. A joint motion to dismiss will
                     '11,e,.,,-- J.58
 3
     be filed within.4'&days provided the conditions are satisfied by Defendant.
 4


 5
     Dated: November 14, 2019

 6                                                            Kyle Miholich

 7
                                                                 IS~olich
 8
                                                              Kyle Miholich, Plaintiff
 9
                                                              Prose
                                                              760-845-5823
10

II

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                        NOTICE OF SETTLEMENT - 2


                                                                                         l 9-CV-04 7'.
     Case 3:19-cv-00473-WQH-AHG Document 12 Filed 11/18/19 PageID.74 Page 3 of 4




                                    PROOF OF SERVICE
 2

 3

 4
     I, Kyle Miholich, am over 18, a pro se plaintiff in this matter. I have served on
 5   Defendant as follows:

 6

 7
      19-cv-00473-WQH-BLM Notice has been electronically mailed to:

 s I have mailed a copy of this document to Defendant directly at the address he uses
     at:
 9

10
     James S. Brasher
11   3636 Nobel Drive, Suite 215
     San Diego, CA 92122
12

13   All ECF registered users were served.
14
     I swear under penalty of perjury that the above was served as stated.
15

16   Dated: \l /   lj      , 2019
17                                                        Kyle Miholich
18                                                           ISi Kyle Miholich
                                                          Kyle Miholich, Plaintiff
19                                                        Prose
20
                                                          760-845-5823

21

22

23

24

25




                                    NOTICE OF SETTLEMENT - 3


                                                                                         19-CV-04 7:
        Case 3:19-cv-00473-WQH-AHG Document 12 Filed 11/18/19 PageID.75 Page 4 of 4


 ~\\(\o~W\
\'v111~ y'.>oc~St,                                                            u.iM t)lSTA'9E PAID
                                                                              ~XN  ol'e~~. CA
s~ o,tp Jm      0.,1,,, i-,   i                    UNJTEIJSTl!.J'ES
                                                  POSIIIU(RV/CU
                                                                              92129
                                                                              NOV 14._19
                                                                              AMOUN,

                                                          1000
                                                                      92101
                                                                                $1.30
                                                                              R2303$100059-09




                                                                                    RECEIVED
                                                                                           NOV 15 2019
                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                 SOIJTHEllN D!STRJCJ OF CALIFORNIA
                                                                               BY                           DEPUTY
